Citation Nr: 1038223	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  07-29 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder, an anxiety 
disorder, and an adjustment disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to September 
1969.

This matter arises before the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2010, the Veteran testified at a Travel Board hearing 
at the office in San Antonio, Texas, in front of the undersigned 
Veterans Law Judge.  The transcript of the hearing has been 
reviewed and is associated with the claims file.

The Board notes that the Veteran's claim on appeal was previously 
characterized as a claim of service connection for posttraumatic 
stress disorder (PTSD).  However, while on appeal, the United 
States Court of Appeals for Veterans Claims (Court) addressed a 
case involving the scope of filed claims.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  The Court held that a claim is 
not limited to the diagnosis identified by the Veteran.  More 
precisely, a claim is for a disability that may reasonably be 
encompassed by several factors including: (1) the claimant's 
description of the claim; (2) the symptoms the claimant 
describes; and (3) the information the claimant submits or that 
VA obtains in support of the claim.  A review of the claims file 
shows that the Veteran has been variously diagnosed as having 
PTSD, an anxiety disorder, and an adjustment disorder.  The Board 
therefore finds that the Veteran's claim is not limited solely to 
PTSD.  Instead, the claim is properly characterized broadly as a 
claim of service connection for an acquired psychiatric disorder, 
to include PTSD, an anxiety disorder, and an adjustment disorder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claim.  

The Board observes that there are inherently inconsistent 
diagnoses of record regarding the Veteran's acquired psychiatric 
disorder.  The Veteran's VA psychiatrist has diagnosed him with 
PTSD since at least March 2006.  A psychologist conducting a PTSD 
evaluation in September 2007 also diagnosed the Veteran with 
PTSD.  However, a January 2006 compensation and pension examiner 
found that the Veteran should be clinically diagnosed with an 
adjustment disorder with anxious mood instead of PTSD.  A June 
2007 compensation and pension examiner agreed with the January 
2006 examiner, except he diagnosed the Veteran with an anxiety 
disorder instead of an adjustment disorder.  Therefore, the 
record contains contradicting opinions regarding the Veteran's 
precise diagnosis and, specifically, whether he is diagnosed with 
PTSD.  Because of this, the Board finds a remand for a new 
examination and medical opinion would be helpful in determining 
the nature and etiology of the Veteran's acquired psychiatric 
disorder.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a compensation 
and pension examination by a psychiatrist.  
The examiner should determine whether the 
Veteran meets the diagnostic criteria for 
PTSD and/or whether he meets the diagnostic 
criteria for any other acquired psychiatric 
disorder.  The examiner should state what 
disorder the Veteran is diagnosed with and 
provide an opinion regarding whether it is at 
least as likely as not (i.e. a 50 percent 
probability or greater) that it was caused by 
or aggravated by his active military service.  
The examiner should consider that the 
Veteran's stressors related to his combat 
experience have been conceded.  All tests and 
examinations should be reported in detail.  
The claims folder should be made available to 
the examiner for review before the 
examination, and the examiner should confirm 
that the claims folder was reviewed in the 
examination report.   
 
If the examiner is unable to give such 
opinions without resorting to mere 
speculation, the examiner should state so and 
give the reasons why he or she cannot give 
such an opinion.  The examiner must also 
provide a comprehensive report including 
complete rationales for all conclusions 
reached and a discussion of the 
aforementioned competing medical opinions. 

2.  After any additional development deemed 
necessary is accomplished, the Veteran's 
claim should be readjudicated.  If any 
benefit sought on appeal remains denied, the 
Veteran should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law, as well as regulations 
considered pertinent to the issue.  An 
appropriate period of time should be allowed 
for response by the Veteran.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if in order.      
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


